Citation Nr: 0118032	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  99-16 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus.  

2.  Entitlement to a compensable rating for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Jack F. Owens, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1967.  

In September 1968, the veteran file a claim for service 
connection for a left ear injury.  After examinations which 
confirmed the presence of a left eardrum perforation, but 
found no impairment of hearing acuity, by a July 1969 rating 
action, the Department of Veterans Affairs (VA) regional 
office (RO) granted service connection for perforation of the 
left tympanic membrane. 

Following a July 1998 claim, the RO, by a rating decision of 
October 1998, granted service connection for tinnitus, 
assigning a 10 percent disability rating, and for hearing 
loss of the left ear, assigning a noncompensable disability 
rating, both effective July 6, 1998.  

In April 1999, the veteran's representative submitted a 
letter which requested a hearing and was also construed as a 
notice of disagreement with the October 1998 decision.  In 
response to a request for clarification, in May 1999, the 
veteran reported that he had difficulty hearing in crowds and 
that he experienced tinnitus.  A statement of the case was 
furnished in June 1999 reflecting confirmation of the 
disability ratings for tinnitus and left ear hearing loss.  
In August 1999, the veteran filed his appeal (VA Form 9).  
That form, for the first time, questioned the effective date 
assigned for the benefits.  Recognizing the communication as 
a notice of disagreement on the effective date issue in 
addition to perfecting the appeal on the rating issues, in 
September 1999, the veteran was provided a supplemental 
statement of the case covering the issue of entitlement to an 
earlier effective date, and informed that he had to file an 
appeal on that issue within 60 days.  No timely appeal is of 
record.  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (2000).  
Inasmuch as no timely appeal was filed, that issue is not 
before the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained by the 
regional office.  

2.  Since July 1998, tinnitus has been no more than 
persistent and it is no more than recurrent now.  

3.  The veteran's puretone threshold average and speech 
discrimination in the left ear is consistent with the I 
numerical designation.  He has hearing in the right ear which 
is essentially normal and better than that in the left ear.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.87, Code 6260 (2000).  

2.  A compensable evaluation for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.85, 4.86, Code 6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that in a claim such as this 
one involving disagreement with the initial schedular ratings 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Also, during the pendency of this matter, effective November 
20, 2000, a new law was promulgated, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) which, in effect, amends the law relating to the 
duty to assist, and the need for notice to the veteran 
concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
benefits.  The law also eliminated, in essence, the need to 
establish that a claim was well grounded.  The law applies to 
all claims such as this one that were pending on the date of 
enactment.  Where a law or regulation changes after a claim 
has been filed, but before the administrative appeal process 
has been concluded, the version most favorable to an 
appellant applies.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Pursuant to the VCAA, there is now an expanded duty 
to assist veterans with their claims.  

With regard to the issues which are before the Board for 
consideration in this appeal, it appears that all records 
identified and available that are relevant to the issues have 
been obtained.  The file contains complete medical findings, 
including the results of specialized studies, necessary to 
rate the disabilities.  Further, the veteran has clearly 
presented the precise reasons he believes he is entitled to 
greater compensation, both in writing and at the hearing on 
appeal in May 2001.  In light of the above, the Board 
concludes that the veteran has been afforded every 
administrative consideration regarding his claim and that the 
Board's consideration of these issues may proceed.  

The service medical records reflect that the veteran 
sustained blunt trauma to the left ear in April 1967 
resulting in a perforated left tympanum with slight bleeding.  
The report of the veteran's separation medical examination in 
November 1967 does not reflect abnormal hearing or tinnitus.  
The rating decision in October 1998 granted service 
connection for tinnitus and hearing loss based on both 
disabilities being service-connected secondary to the 
service-connected perforation of the tympanic membrane.  


I.  Tinnitus

On a VA examination in August 1998, the veteran indicated 
that he had had no treatment for his ears since service.  On 
examination, there was no evidence of ear disease or 
infection, and there was no associated disturbance of 
balance.  The impressions were perforated drum head, 
tinnitus, and probable associated mixed hearing loss.  

On VA audiologic examination in September 1998, the veteran 
complained of difficulty hearing and tinnitus in his left 
ear.  He had been issued hearing aids by the VA four months 
prior to the examination, but thought they were not helpful.  
He complained of being very vertiginous when he removed the 
aids.  He reported difficulty understanding conversations in 
groups, and complained that the tinnitus bothered him in 
quieter environments.  The tinnitus was described as a high-
pitched cricket sound which was constant, unilateral, and 
irritating.  

At the hearing on appeal before the undersigned in May 2001, 
the veteran's appointed attorney was not present.  Following 
a discussion of his options, the veteran elected to proceed 
with the hearing without the assistance of his attorney or 
another representative.  The veteran testified that his 
tinnitus produced a constant hissing noise only in the left 
ear; that hearing in his other ear was fairly good; and that 
he experienced a pressure feeling in his left ear which he 
had been told could not be surgically corrected (a fact which 
is consistent with a VA outpatient treatment report of June 
1998).  

The Board notes that there were changes to the diagnostic 
criteria for rating tinnitus effective June 10, 1999.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2000).  From that 
date the criteria permits a 10 percent rating to be assigned 
when tinnitus is recurrent, rather than the previous 
requirement that it be persistent.  Here, the RO initially 
assigned a 10 percent rating for persistent tinnitus from the 
date of receipt of the veteran's claim on July 6, 1998.  When 
compensation is increased pursuant to a liberalizing law, the 
effective date of such increase is fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. § 3.114 
(2000).  

Under Diagnostic Code 6260 as currently constituted, an 
evaluation of 10 percent is the only rating provided for 
recurrent tinnitus.  Thus, an increased evaluation for the 
veteran's tinnitus would not be possible under that 
diagnostic code, which is the only code which is applicable 
when anatomy, symptomatology and function are considered.  
38 C.F.R. § 4.20.  The change in the regulation in June 1999 
was essentially irrelevant, since, regardless whether his 
tinnitus is classified as persistent or recurrent, a 10 
percent rating is the highest rating possible.  Inasmuch as 
the veteran has been assigned a 10 percent rating 
continuously since the receipt of his application for 
benefits in July 1998, there is no appropriate basis under 
applicable rating criteria for the assignment of a disability 
evaluation in excess of the 10 percent rating assigned for 
any time period under Fenderson.  There is also no indication 
that the veteran's case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards and award an 
extraschedular evaluation for the tinnitus under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Accordingly, 
favorable action in connection with the veteran's appeal for 
a disability rating in excess of 10 percent for tinnitus is 
not in order.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue 
regarding the matter of the veteran's entitlement to a rating 
in excess of 10 percent for tinnitus.  38 U.S.C.A. § 5107.  


II.  Left Ear Hearing Loss

VA outpatient treatment reports reflect that in June 1998 a 
hearing aid trial was recommended regarding the large 
posterior peripheral perforation of the left ear.  In August 
1998, the veteran returned with complaints regarding his 
hearing aid.  An adjustment of the hearing aid was completed.  

When the veteran was afforded a VA audiological examination 
in September 1998, for the left ear, pure tone threshold 
levels in decibels were 40, 35, 25, 25, and 20 at 500, 1,000, 
2,000, 3,000 and 4,000 hertz, respectively, for an average of 
26 decibels.  Speech discrimination ability was 100 percent 
for the left ear.  The veteran was found to have a moderate 
to slight conductive hearing loss in his left ear.  The 
examiner indicated that the right ear results were 
essentially within normal limits.  The speech reception 
thresholds were consistent with the pure-tone responses, 
bilaterally, and word recognition scores were termed 
excellent, bilaterally.  It was the examiner's impression 
that the veteran might have some difficulty with 
understanding speech, especially in the presence of competing 
background noise.  

Under the applicable schedular criteria, the determination of 
the degree of impairment resulting from defective hearing is 
based on the results of controlled speech discrimination 
tests together with an average of hearing threshold levels as 
measured by pure tone audiometry in the frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz.  The rating schedule 
establishes 11 levels of auditory acuity, designated from I, 
for essentially normal hearing, to a level XI for profound 
deafness.  38 C.F.R. § 4.85, Part 4, Codes 6100 to 6110.  
Inasmuch as service connection is in effect for defective 
hearing involving the veteran's left ear only and total 
deafness in the right ear is not present, the hearing in the 
right ear must be treated as unimpaired for rating purposes.  
38 C.F.R. §§ 3.383(a)(3), 4.85(f).  Under the provisions of 
Diagnostic Code 6100 a noncompensable evaluation is required 
for hearing loss of a single ear in such circumstances.  

The VA audiological examination reflects that, for the left 
ear, the average pure tone decibel level at the designated 
frequencies was 26 with a 100 percent speech discrimination 
ability.  This corresponds to level I hearing in that ear.  
Hearing in the nonservice-connected right ear, as noted 
previously, is even better and, since it is not service 
connected, would have to be considered to be at level I even 
if it was worse.  Under the provisions of Diagnostic Code 
6100, a noncompensable evaluation is provided for the 
service-connected hearing loss involving the left ear in such 
circumstances. 

There is further no indication that the veteran's left ear 
hearing loss has presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards and warrant the award of an 
extraschedular evaluation for the hearing loss under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Based on a thorough 
review of the entire record in this case, the Board does not 
find the evidence to be so evenly balanced that there is 
doubt as to any material issue regarding the matter of a 
compensable rating for the service-connected left ear hearing 
loss.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for tinnitus is denied.  

Entitlement to a compensable rating for left ear hearing loss 
is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

